EXHIBIT 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into between
CTC Media, Inc., a Delaware corporation (the “Company”), and Anton Kudryashov. 
The parties agree as follows:

 

1.                                       Last Date of Employment. 
Mr. Kudryashov’s last day of employment with the Company and each and every one
of its direct or indirect subsidiaries (together with the Company, the “Group”)
shall be December 15, 2011 (the “Separation Date”).   The termination of his
employment with the Company is at the election of Mr. Kudryashov pursuant to
Section 5(d) of the Employment Agreement entered into between the Company and
Mr. Kudryashov as of August 4, 2008, as amended (the “Employment Agreement”).

 

2.                                       Waiver of Notice.  The Company hereby
waives the notice period required under Section 5(d) of the Employment
Agreement.

 

3.                                       Employment Agreement.  Up to and
including the Separation Date, the Employment Agreement shall remain in full
force and effect.

 

4.                                       Base Salary; Vacation Pay; Expenses;
Cash Bonus.  The Company shall pay Mr. Kudryashov (i) any accrued but unpaid
base salary, (ii) any vacation pay in respect of vacation days accrued but
untaken, and (iii) any unreimbursed expenses properly incurred; each through the
Separation Date, less all applicable taxes and withholdings, in one lump sum
payment promptly following the Separation Date.  Any cash bonus in respect of
2011 will be paid, if at all, following the determination by the Compensation
Committee of the Company’s Board of Directors at its regular meeting during the
first quarter of 2012 as to whether the relevant key performance indicators have
been achieved.

 

5.                                       Options.  Mr. Kudryashov and the
Company hereby agree that as of the Separation Date an aggregate of 2,364,890
shares of the Company’s common stock (the “Vested Shares”) (comprising 1,524,241
Vested Shares with an exercise price of $22.07 per share, and 840,649 Vested
Shares with an exercise price of $5.49 per share) shall be vested and
unexercised under the Second Amended and Restated Stock Option Agreement dated
as of April 22, 2010 between the Company and Mr. Kudryashov (the “Option
Agreement”), notwithstanding any term of the Option Agreement to the contrary. 
Mr. Kudryashov hereby acknowledges and agrees that no additional shares shall
vest or be capable of vesting under the Option Agreement following the
Separation Date.  The Vested Shares shall remain exercisable pursuant to the
terms of the Option Agreement for a period of 90 days following

 

--------------------------------------------------------------------------------


 

the Separation Date, after which the option to purchase any Vested Shares that
then remain unexercised shall terminate and lapse.

 

6.                                       No Other Separation Benefits. 
Mr. Kudryashov acknowledges and agrees that, other than as set forth herein,
from the Separation Date, Mr. Kudryashov is entitled to no other salary, bonus,
consideration and/or benefits under the Employment Agreement, Option Agreement
or any other employment agreement or grant or benefits agreement between
Mr. Kudryashov and any of the other members of the Group.  It is acknowledged
that in accordance with Russian law those Russian members of the Group that
employ Mr. Kudryashov may be required to enter into agreements with
Mr. Kudryashov regarding the termination of his employment with such Group
members.  To the extent that Russian law requires any member of the Group to
make any severance, separation or termination payments to Mr. Kudryashov
pursuant to such agreements or otherwise, the aggregate amount of such payments
shall be deducted from any payment to be made to Mr. Kudryashov pursuant to
Section 4.

 

7.                                       Non-Competition and Non-Solicitation.
Mr. Kudryashov acknowledges that his obligations to comply with the
non-competition and non-solicitation provisions set forth in Section 7 of the
Employment Agreement shall remain in full force and effect following the
Separation Date, and hereby confirms that he will comply with such provisions.
Mr. Kudryashov further acknowledges and agrees that such non-competition
obligations shall continue in full force and effect until the first anniversary
of the Separation Date, and that such non-solicitation obligations shall
continue in full force and effect until the second anniversary of the Separation
Date.

 

8.                                       Proprietary Information. 
Mr. Kudryashov acknowledges his obligation to keep confidential all non-public
information concerning the Group that he acquired during the course of his
employment with the Company, as stated more fully in Section 8 of the Employment
Agreement, which remains in full force and effect.  Mr. Kudryashov further
acknowledges and agrees that such obligation shall continue in full force and
effect both from the date hereof through the Separation Date and after the
Separation Date.

 

9.                                       Return of Company Property. 
Mr. Kudryashov agrees to return all equipment and property belonging to the
Group including, but not limited to, any Group credit card (and to be
responsible for all non-business related expenses), and the automobile provided
for by Section 3(g) of the Employment Agreement, by no later than January 12,
2012.  The

 

2

--------------------------------------------------------------------------------


 

Company shall refund to Mr. Kudryashov the amount of his initial down payment on
his company car, less the proportionate amortization in respect thereof.

 

10.                                 Release.

 

(a)                                  In consideration of the waiver of notice
granted pursuant to Section 2 above, and other good and valuable consideration,
Mr. Kudryashov hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Company, and its officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, agents and employees (each
in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which Mr. Kudryashov ever had, could have
had or now has against the Released Parties, whether known or unknown, suspected
or unsuspected, under or in connection with the Employment Agreement.

 

(b)                                 Notwithstanding any provision of this
Release to the contrary,

 

(i)                                     the Indemnification Agreement between
the Company and Mr. Kudryashov dated on or about August 4, 2008 shall continue
in full force and effect and, subject to the terms and conditions thereof,
Mr. Kudryashov shall be entitled to all rights and protections afforded to him
by such agreement; and

 

(ii)                                  this Release will in no way affect
Mr. Kudryashov’s rights existing as of the Separation Date under the Option
Agreement to the extent set forth in Section 5 above.

 

11.                                 Amendment.  This Agreement shall be binding
upon the parties and may only be abandoned, supplemented, changed or modified in
any manner in writing.

 

12.                                 Applicable Law; Jurisdiction.  This
Agreement shall be governed exclusively by the laws of the State of Delaware,
without regard to conflict of laws provisions.

 

13.                                 Voluntary Assent.  Mr. Kudryashov states and
represents that he has carefully read this Agreement, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs his name of his own free act.

 

3

--------------------------------------------------------------------------------


 

14.                                 Entire Agreement.  This Agreement contains
and constitutes the entire understanding and agreement between the parties
hereto with respect to the termination of the Employment Agreement, and
supersedes all previous oral and written negotiations, agreements, commitments,
and writings in connection therewith.

 

15.                                 Counterparts.  This Agreement may be
executed in two (2) signature counterparts, each of which shall constitute an
original, but all of which taken together shall constitute but one and the same
instrument.

 

16.                                 Resignation of Group Positions.  From and
following the Separation Date, Mr. Kudryashov agrees, at the request of the
Company and from time to time, to tender his written resignation from any
director or officer positions he holds in any of the companies within the
Group.  The Company agrees not to make any claims against Mr. Kudryashov in
connection with his holding positions as an officer and/or director of any of
the Group companies.

 

****

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

 

 

CTC MEDIA, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Boris Podolsky

 

/s/ Anton Kudryashov

 

 

 

 

 

Boris Podolsky

 

Anton Kudryashov

 

Chief Financial Officer

 

 

 

 

 

 

Date:  December 15, 2011

 

Date:  December 15, 2011

 

 

 

 

Address:

 

Address:

 

 

 

 

31A Leningradsky Prospekt

 

31 Abbots Drive

125284 Moscow

 

Virginia Water

Russia

 

GU25 4SE

 

 

UK

 

 

 

Attn: Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------